Citation Nr: 0931369	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mild brain atrophy.  

2.  Entitlement to an increased initial rating for a lumbar 
spine disability, currently rated as 20 percent disabling.  

3.  Entitlement to an initial compensable rating for 
hemorrhoids.  

4.  Entitlement to an initial compensable rating for status 
post laparoscopic cholecystectomy.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for mild brain 
atrophy, granted service connection and awarded a 0 percent 
disability rating for a lumbar spine disability, effective 
January 1, 2005, granted service connection and awarded a 0 
percent disability rating for hemorrhoids, effective January 
1, 2005, and granted service connection and awarded a 0 
percent disability rating for status post laparoscopic 
cholecystectomy, effective January 1, 2005.  

An October 2008 rating decision increased the rating for a 
lumbar spine disability, from 0 to 20 percent disabling, 
effective January 1, 2005.  However, as this grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
disability associated with mild selective frontal lobe brain 
atrophy.  

2.  Throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has been manifested by flexion 
limited to no more than 40 degrees, extension limited to no 
more than 10 degrees, and bilateral lateral flexion and 
rotation limited to no more than 20 degrees bilaterally, with 
pain.   It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis of the 
thoracolumbar spine is not shown.  

3.  Throughout the pendency of the appeal, the Veteran's low 
back disability has been manifested by neurological 
impairment that approximates no more than mild incomplete 
paralysis of the left sciatic nerve.  

4.  The Veteran's hemorrhoids are characterized as moderate 
and treatable with over-the-counter medication.  This 
disability is manifested by occasional bleeding and 
discomfort.  Throughout the pendency of the appeal, there has 
been no evidence demonstrating that his hemorrhoids are large 
or thrombotic, or irreducible with excessive redundant tissue 
evidencing frequent recurrences

5.  Throughout the pendency of the Veteran's appeal, his 
gallbladder removal has been asymptomatic and has not 
produced mild symptoms.  There is no evidence of any residual 
scars from his laparoscopic cholecystectomy.   


CONCLUSIONS OF LAW

1.  There is no current disability associated with the 
Veteran's mild selective frontal lobe brain atrophy that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

2.  The criteria for a rating higher than 20 percent for the 
orthopedic manifestations of a lumbar spine disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5236, 5237, 5239, 5242, 5243 (2008).

3.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the left sciatic nerve) have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2008).


4.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2008).   

5.  The criteria for an initial compensable rating for status 
post laparoscopic cholecystectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7318; 38 C.F.R. § 4.118, DCs 7801-7805  
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including brain hemorrhage and brain thrombosis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

As an initial matter, the Board notes that the VA attempted 
to obtain a VA examination for the Veteran's claim for 
entitlement to service connection for mild brain atrophy.  
However, the Veteran did not report to his March 2005 or 
January 2007 VA examinations.  As a result, the Board must 
come to a determination solely on the basis of information 
included in the record.  38 C.F.R. § 3.655 (2008).  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records show that he 
underwent a CT scan of the brain in May 2002 after 
complaining of persistent left occipital headaches without 
focal neurologic deficits.  CT examination revealed mild 
atrophy of the brain that was greater than expected for his 
age.  No chronic brain disability was diagnosed at that time, 
but further neurological evaluation was recommended.  On 
follow up evaluation in August 2002, the Veteran and his wife 
informed the neurologist that he had not experienced any 
evidence memory problems, personality changes, nor bizarre or 
inappropriate behavior over the past year.  He admitted to 
experiencing sporadic forgetfulness but only with trivial 
things.  He denied experiencing problems at work in 
performing his duties, of either an intellectual or physical 
nature.  The physician reviewed the report of the CT scan and 
determined that there was a selective disproportionate 
atrophy of the front lobe.  Neurological examination of the 
Veteran, however, revealed no abnormalities.  The physician 
opined that the only entity that caused selective frontal 
lobe atrophy was Pick's disease.  However, the Veteran did 
not demonstrate any evident recent onset memory loss, or 
personality or behavioral changes consistent with a diagnosis 
of Pick's disease that would lead him to suspect a 
neurodegenerative processs at that point.  The physician 
recommended that the Veteran take Vitamin E supplements and 
that he undergo an additional CT scan and neurological 
evaluation if any cognitive problems appeared.  Otherwise, no 
additional follow up was recommended.

Subsequent service treatment records are silent as to any 
complaints of headaches, memory loss, or personality or 
behavioral changes.  On examination in October 2004, prior to 
separation from service, the Veteran denied currently 
experiencing, or in the past experiencing frequent or severe 
headaches.  He additionally denied currently experiencing, or 
in the past experiencing loss of memory or neurological 
symptoms.  Physical examination revealed no neurological 
abnormalities.  

There are no post-service medical records showing treatment 
for any disability associated with the mild brain atrophy 
demonstrated in service.  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Absent evidence of a current disability associated with the 
brain atrophy, service connection for mild brain atrophy must 
be denied.  There is no competent medical evidence of record 
that demonstrates the presence of any disability or deficit 
associated with the brain atrophy.  

The Board has considered the Veteran's claims that because he 
was initially diagnosed with mild brain atrophy in service, 
he should be entitled to service connection.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is 
competent to observe, such as headaches, but he is not 
competent to provide a medical diagnosis for any disability 
associated with the brain atrophy or to relate any symptoms 
allegedly associated with the brain atrophy medically to his 
service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As an initial matter, the Board notes that the VA attempted 
to obtain VA examinations for the Veteran's claims for 
entitlement to initial compensable ratings for hemorrhoids 
and status post laparoscopic cholecystectomy.  However, the 
Veteran did not report to his March 2005 or January 2007 VA 
examinations.  As a result, the Board must come to a 
determination solely on the basis of information included in 
the record.  38 C.F.R. § 3.655 (2008).  The Board reminds the 
Veteran that the duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  Although there is X-ray 
evidence of arthritis in the lumbar spine, the Veteran is 
already in receipt of a 20 percent rating for his 
degenerative arthritis of the spine, which is the maximum 
rating under DC 5003.  Therefore, the criteria listed under 
DC 5003 cannot serve as a basis for an increased rating for 
the lumbar spine disability.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   
  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability has been rated as 20 
percent disabling under DC 5242, which contemplates 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 
5242 (2008).  Other applicable diagnostic codes include DC 
5236, which contemplates sacroiliac injury and weakness, DC 
5237, which contemplates lumbosacral strain, DC 5239, which 
contemplates spondylolisthesis or segmental instability, and 
DC 5243, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5239, 5242, 5243 (2008).    

It has not been contended or shown in this case that the 
Veteran has vertebral fracture or dislocation (DC 5235), 
spinal stenosis (DC 5238), ankylosing spondylitis (DC 5240), 
or spinal fusion (DC 5241).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.  

Service medical records dated from November 1982 to November 
1999 show that the Veteran received intermittent treatment 
for low back pain and strain and mild scoliosis.  He was 
noted to have full range of motion.  

Post-service VA medical records dated from December 2004 to 
February 2005 indicate that the Veteran received treatment 
for degenerative disc disease of the lumbar spine.  The 
Veteran complained of radicular low back pain that radiated 
to his calf.  A December 2004 X-ray of the lumbar spine 
revealed degenerative changes of the upper lumbar spine and 
slight levoscoliosis.  A December 2004 MRI of the lumbar 
spine showed levoscoliosis with the apex at L2, disc 
dessication and other mild osteoarthritic changes, mild 
anterior wedge compression of L1 and L2, mild annular disc 
bulging seen at L3-L4 through L5-S1 with no compromise of the 
spinal canal or neural foramina bilaterally, and bilateral 
facet joint hypertrophy that did not cause or contribute to 
foraminal narrowing of either side at any level.  There are 
no further treatment records pertaining to the back.

On VA examination in January 2007, the Veteran complained of 
constant sharp and dull pain in his low back that radiated 
down the left lower extremity to his calf.  He noted that two 
weeks earlier he had begun working as a sheet metal 
fabricator and was having difficulty standing for protracted 
periods of time assembling the material as a result of back 
pain.  He had not, however, missed any time from work as a 
result of back pain.  He described experiencing back pain 
that worsened with standing for protracted periods of time, 
walking long distances, bending, stooping, or lifting.  He 
denied experiencing any bowel or bladder incontinence, 
episodes of erectile dysfunction associated with his low back 
condition, flare-ups of his low back condition, or 
incapacitating episodes of low back pain that required bed 
rest or hospitalization over the past year.  

Physical examination revealed normal heel-toe gait mechanics 
without the aid of an orthopedic assistive device.  The 
examiner noted that the Veteran had no functional limitations 
on standing or walking when entering the clinic.  There was 
moderate paraspinal muscle spasm from L3-S1 with pain to 
palpation over the L3-L4, L4-L5, and L5-S1 interspace.  Range 
of motion testing showed 50 degrees flexion, 10 degrees 
extension, and 20 degrees lateral flexion and rotation 
bilaterally.  There was pain on all ranges of motion.  
Regarding the DeLuca provisions, the examiner found that 
there was additional loss of flexion to 40 degrees due to 
pain.  The Veteran had no swelling or sciatic notch 
tenderness bilaterally.  Neurological examination revealed 
negative straight leg raising and normal motor function.  
There was no gross dermatomal sensory loss.  Achilles and 
patella reflexes were 1+ bilaterally.  An X-ray demonstrated 
moderate multilevel lumbar degenerative disc disease.  The 
examiner diagnosed the Veteran with lumbar degenerative disc 
disease without significant radiculopathy and moderate 
mechanical low back pain with loss of range of motion.    

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 40 
percent is warranted if there is favorable ankylosis of the 
entire thoracolumbar spine or limitation of thoracolumbar 
flexion to 30 degrees or less.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5239, 5242 (2008).  The Veteran's ranges of motion on 
VA examination in January 2007 satisfy the requirements for 
only a 20 percent rating:  forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5236, 5237, 
5239, 5242.  The medical evidence of record shows no evidence 
of favorable ankylosis of any part of the spine.  Thus, the 
schedular criteria of DCs 5236, 5237, 5239, and 5242 cannot 
serve as a basis for an increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 40 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  On VA examination in January 2007, 
the Veteran denied experiencing any incapacitating episodes 
in the past 12 months.  Additionally, none of the outpatient 
treatment records show incapacitating episodes as defined by 
VA regulation.  Thus, he is not entitled to an increased 
rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in January 2007, the Veteran had 50 degrees 
flexion, 10 degrees extension, and 20 degrees lateral flexion 
and rotation bilaterally.  There was pain on all ranges of 
motion.  Regarding the DeLuca provisions, the examiner found 
that there was additional loss of flexion to 40 degrees due 
to pain.  There was no evidence of ankylosis of the spine.  
These ranges of motion would warrant a rating of 20 percent 
under the general rating formula.  The requirement for a 
higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, is not demonstrated.  38 C.F.R. § 4.71a, DC 5243 
(2008).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In VA medical records and on his January 2007 VA examination, 
the Veteran complained of low back pain that radiated down 
the left lower extremity to his calf.  Neurological 
examination in January 2007 revealed negative straight leg 
raising and normal motor function.  There was no gross 
dermatomal sensory loss.  Achilles and patella reflexes, 
however, were 1+ bilaterally.  Additionally, there was 
moderate paraspinal muscle spasm.  The examiner concluded 
that the Veteran had lumbar degenerative disc disease without 
significant radiculopathy.  The Board concludes that the 
Veteran's testimony, combined with the muscle spasm and 
decreased reflexes demonstrated on VA examination, support a 
conclusion that the Veteran has radiculopathy into the left 
lower extremity but not the right.  Significantly, however, 
no muscle atrophy was noted to be present, and sensation was 
normal.  The Board therefore finds that the Veteran's 
radiculopathy symptoms of the left lower extremity are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is mild in degree.  
Accordingly, the Board finds that the Veteran is entitled to 
no more than a separate 10 percent rating for the 
neurological manifestations of his low back disability under 
DC 8520.  Because the Veteran has not complained of 
neurological symptoms affecting the right lower extremity, 
the Board finds that the Veteran does not meet the criteria 
for a separate 10 percent rating for any neurological 
manifestations of his low back disability affecting the right 
lower extremity.  In sum, the Board finds no evidence of 
organic changes, such as muscle atrophy or trophic changes, 
that would warrant a higher rating or demonstrate more than a 
mild degree of incomplete paralysis of the sciatic nerve.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion.  Although the Veteran's pain limited his 
flexion to 40 degrees on VA examination in January 2007, at 
no time has his flexion been limited to 30 degrees or less, 
which would warrant a 40 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, DCs 5236, 5237, 5239, 5242.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for the orthopedic manifestations of his back 
disability.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but the 20 percent schedular rating for the orthopedic 
manifestations, and the 10 percent rating for the 
neurological manifestations contemplate loss of working time 
due to exacerbations of disability.  See 38 C.F.R. § 4.1 
(2008).  There is no evidence that his low back disability is 
in any way clinically unusual.  Additionally, there also is 
no evidence of hospitalization for a low back disability in 
the recent past.  While on VA examination the Veteran 
reported experiencing back pain while working, he noted that 
he had not missed any time from work as a result of his back 
pain.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability have warranted no more than a 20 percent rating 
throughout the pendency of the appeal.  In addition, the 
Board finds that the Veteran has been entitled to a separate 
10 percent rating for the neurological component of his low 
back disability since the effective date of service 
connection.  The benefit-of-the-doubt has been considered in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids 

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2008).  Under 
DC 7336, a noncompensable rating is assigned when there is 
evidence of mild or moderate hemorrhoids.  A 10 percent 
rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.  

Service medical records dated between November 1985 to 
November 2004 show that the Veteran received intermittent 
treatment for both internal and external hemorrhoids.  Some 
of the external hemorrhoids were thrombosed.  The Veteran 
suffered from such symptoms as rectal bleeding, perianal 
irritation when having a bowel movement, and burning pain to 
the rectum.  He was treated with suppositories and 
hemorrhoidal cream.       

In a February 2005 post-service private medical record, the 
Veteran was treated for non-thrombosed external hemorrhoids 
with sitz baths and hemorrhoidal cream.  

Clinical records do not demonstrate that the Veteran has been 
treated for large, irreducible hemorrhoids with excessive 
redundant tissue.  Additionally, there is no suggestion in 
the evidence of record that the Veteran has become anemic due 
to persistent hemorrhoidal bleeding.  The medical evidence 
shows that the Veteran has recurrent moderate hemorrhoids 
with periodic bleeding, discomfort, and pain.  Although some 
of the Veteran's external hemorrhoids were thrombosed, they 
were not irreducible with excessive redundant tissue.  
Therefore, his overall symptoms more closely fit the criteria 
for a noncompensable rating under DC 7336.  Accordingly, he 
is not entitled to an increased rating for his hemorrhoid 
disability.  38 C.F.R. § 4.114, DC 7336.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hemorrhoid disability does not meet the 
criteria for an initial compensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Status Post Laparoscopic Cholecystectomy

The Veteran's residuals of his laparoscopic cholecystectomy 
have been rated as noncompensably disabling under Diagnostic 
Code 7318, which contemplates removal of the gallbladder.  
Diagnostic Code 7318 permits a noncompensable rating when the 
gallbladder removal is nonsymptomatic, a 10 percent rating 
when the gallbladder removal produces mild symptoms, and a 30 
percent rating when the gallbladder removal produces severe 
symptoms.  38 C.F.R. § 4.114, DC 7318 (2008).  

Service medical records indicate that in November 2004, the 
Veteran was diagnosed with symptomatic cholelithiasis and 
underwent a laparoscopic cholecystectomy.  His post-surgical 
condition was noted to be stable.  He subsequently developed 
an allergic reaction to his medical dressing and experienced 
blistering and irritation on his incisions, for which he was 
treated.  He was also treated for abdominal pain and nausea 
that was secondary to his allergic reaction.  At a follow-up 
appointment in November 2004, the Veteran's wounds for his 
laparoscopic cholecystectomy were noted to be well-healed.  

There are no clinical records post-dating the surgery that 
indicate that the Veteran continued to experience symptoms 
associated with the removal of his gallbladder following the 
surgery.  Significantly, the Veteran has not submitted any 
statements indicating that the gallbladder removal has been 
productive of even mild symptoms.

The preponderance of the evidence indicates that an initial 
compensable rating is not warranted for the Veteran's status 
post laparoscopic cholecystectomy.  Although the Veteran 
experienced blisters, irritation, abdominal pain, and nausea 
from his medical dressing post surgery, he was treated 
successfully for these conditions.  At his last follow-up 
appointment, the physician found no residuals of the 
Veteran's cholecystectomy.  In fact, his post laparoscopic 
cholecystectomy wounds were noted to be well-healed.  
Accordingly, the Board concludes that the Veteran's 
gallbladder removal is asymptomatic and that he does not have 
mild symptoms warranting a compensable rating under 
Diagnostic Code 7318. 

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 may also be considered for any post-operative scars that 
the Veteran may have.  However, Diagnostic Codes 7801 (scar, 
other than head, face, or neck, that is deep or that causes 
limited motion), 7802 (scar, other than head, face, or neck 
that is superficial or does not cause limited motion), 7803 
(superficial, unstable scars), 7804 (superficial scar that is 
painful on examination), and 7805 (other scars, rated on 
limitation of function of affected part) are not applicable 
in this instance, as the medical evidence does not show that 
the Veteran has any of these conditions.  See 38 C.F.R. 
§ 4.118, DCs 7801-7805 (2008).  The available medical 
evidence merely demonstrates that the Veteran's wounds for 
his laparoscopic cholecystectomy were well-healed.  There is 
no indication that the Veteran has any post-operative scars 
that would warrant a separate rating under DCs 7801 to 7805.    

In sum, the weight of the credible evidence demonstrates that 
the Veteran's status post laparoscopic cholecystectomy does 
not meet the criteria for an initial compensable rating.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005; rating 
decisions in August 2005 and October 2008; and a statement of 
the case in August 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased initial rating for a 
lumbar spine disability.  VA attempted to obtain medical 
examinations in relation to the claims for service connection 
for mild brain atrophy, an initial compensable rating for 
hemorrhoids, and an initial compensable rating for status 
post laparoscopic cholecystectomy, but the Veteran failed to 
report to these scheduled examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for mild brain atrophy is denied.  

An increased initial rating for the orthopedic manifestations 
of a lumbar spine disability is denied.  

A separate 10 percent disability rating for the neurologic 
manifestations (right lower extremity radiculopathy) of the 
low back disability is granted, from January 1, 2005.

An initial compensable rating for hemorrhoids is denied.  

An initial compensable rating for status post laparoscopic 
cholecystectomy is denied.  



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


